PER CURIAM.
The decree of the lower court granting a petition for adoption finding that such adoption is in the best interest of the child arrives at the appellate level with a presumption of correctness; absent a showing of a lack of competent substantial evidence to support the decree, the decision will not be reversed. Smith v. Lyst, Fla.App.1968, 212 So.2d 921. It is impossible for this court to determine whether the trial court abused its discretion because of the absence of a transcript of testimony upon which the trial court findings were based. Royal Flair, Inc. v. Cape Coral Bank, Fla.App.1971, 251 So.2d 895.1 Accordingly, by reason of the foregoing the final judgment of adoption is affirmed.
Affirmed.
CROSS, MAGER and DOWNEY, JJ., concur.

. Additionally, the trial court’s order of December 12, 1974, containing certain detailed findings has not been included in the record on appeal.